Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/569,194       filed on 9/12/2019.
2. 	Claim/(s) 1-28 are currently pending.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

	Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group I, claim(s) 1-15 and 19-28, drawn to card reader component G07F17/3209;
Group II, claim(s) 16-17, drawn to a manufacturer/supplier of card readers H05k3/007;
Group III, claim 18, drawn to authenticating information H04W12/00;

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.

A phone call was not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

19.	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.


	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the 

private  PAIR system, please contact the Electronic Business Center (EBC) at 1-

(866) 217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/24/2021